AGREEMENT OF SETTLEMENT AND RELEASE
 
B E T W E E N :
 
MDC PARTNERS INC.
 
(hereinafter referred to as "MDC")
 


 
- and -
 


 
GRAHAM LAWRENCE ROSENBERG
 
(hereinafter referred to as "Rosenberg")
 


 
WHEREAS Rosenberg ceased to be employed with MDC on August 31, 2009;
 
AND WHEREAS Rosenberg and MDC are parties to an Employment Agreement dated
December 26, 2005, as amended on November 14, 2007 (the "Agreement") and the
Option Repayment Letter dated November 14, 2007 (the "Option Letter")
 
AND WHEREAS the parties have agreed to resolve and settle in full all claims of
any kind that could be or could have been raised by Rosenberg under any federal
or provincial law or under any statute or contract or tort law or otherwise,
against MDC and its partners, subsidiaries, affiliates, unincorporated
divisions, successors or assigns, or against any past or present director,
officer, agent, shareholder or individual now or previously employed by or
representing any of them and to terminate Rosenberg's obligations under the
Option Letter after repayment, as set forth herein;
 
NOW THEREFORE the parties agree as follows:
 
1.           MDC shall pay Rosenberg the sum of One Million Three Hundred and
Five Thousand Seven Hundred and Fifty Dollars ($1,305,750), as follows:
 
 
(i)
$1,155,610 paid on October 1, 2009, characterized as a retiring allowance
payment, less taxes at the retiring allowance rate of 30%;

 
 
(ii)
$23,000 to be paid to Rosenberg's RRSP on October 1, 2009 or upon Rosenberg
providing the necessary documentation which would allow MDC to make the payment
into his RRSP;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(iii)
$22,000 to be paid by MDC on January 4, 2010 into Rosenberg's RRSP, on a pre-tax
basis, subject to Rosenberg providing the appropriate information to allow for
the payment; and

 
 
(iv)
$105,140 on January 4, 2010, characterized as a retiring allowance payment, less
taxes at the retiring allowance rate of 30%.

 
2.           Rosenberg agrees to repay the outstanding option balance in the
amount of $128,140 on January 4, 2010.  The repayment is conditional on MDC
making the two payments to Rosenberg on January 4, 2010 as provided for
herein.  The payment to Rosenberg's RRSP on January 4, 2010 is subject to
Rosenberg providing the appropriate information at least ten (10) business days
prior to that date.
 
3.           MDC acknowledges that Rosenberg has 47,625 outstanding options, not
expired as of August 31, 2009, at an exercise price of $8.40 CND.  Rosenberg
shall have three (3) months, from August 31, 2009, to exercise the outstanding
options in accordance with the terms of the underlying option grant agreement.
 
4.           MDC agrees to pay up to a maximum of $5,000 for professional fees
incurred by Rosenberg.  Rosenberg agrees to submit original invoices to support
the professional fees incurred by Rosenberg.
 
5.           Rosenberg agrees that he shall reasonably cooperate and assist MDC
and its advisors, in a positive way, in connection with the ongoing Zyman Group
litigation, including attendances at depositions, meetings, arbitration hearings
and/or court proceedings, as reasonably required and requested by MDC or any
other operating issues that MDC determines.  MDC does not anticipate that the
operating issues will occupy a significant amount of Rosenberg's time. Rosenberg
shall not be entitled to any additional compensation for providing his
assistance and cooperation to MDC.  MDC agrees to reimburse Rosenberg for all
reasonable travel expenses incurred.
 
6.           MDC shall continue to pay the premiums for health benefits,
including life insurance, for a maximum period of one (1) year from September 1,
2009 or until such time as Rosenberg obtains alternate benefit coverage,
whichever occurs earlier.
 
 
- Page 2 -

--------------------------------------------------------------------------------

 
 
7.           MDC agrees that Rosenberg shall be entitled to the benefit of any
Officers and Directors Insurance coverage consistent with the terms and
conditions of the insurance policy for any matters which arose on or before
August 31, 2009 and the indemnity in the Option Letter.
 
8.           For a period of twelve (12) months beginning effective September 1,
2009, through and until August 31, 2010 (the "Consulting Period"), Rosenberg
shall provide, without limitation, consulting services to MDC as requested by
MDC.  The consulting services (the "Consulting Services") to be performed by
Rosenberg shall include, in accordance with paragraph 5 herein, without
limitation, attending depositions, meetings, arbitration hearings and/or court
proceedings, as reasonably required and requested by MDC or any other operating
issues and assisting and cooperating with MDC.  MDC does not anticipate that the
operating issues will occupy a significant amount of Rosenberg's time. During
the Consulting Period, Rosenberg shall report directly to Stephen Pustil or
another person designated by Mr. Pustil, at such times and in such detail as
shall reasonably be required.  In the event that Rosenberg does not provide the
consulting services, MDC shall be entitled to claw back the amounts paid to
Rosenberg.
 
9.           All monetary amounts referred to herein shall be in Canadian funds
and shall be subject to withholding of taxes and other deductions required by
law or as agreed to, in writing, between the parties.  Rosenberg acknowledges
and agrees that he, and he alone, shall be responsible for the payment of any
additional taxes owing to CRA as a result of his request to characterize the
payment as a retiring allowance.  Rosenberg agrees to indemnify and save
harmless MDC from any claims, penalties or costs associated with any claim by
CRA in connection with the characterization of the payments as a retiring
allowance.
 
10.           Rosenberg acknowledges and agrees that the Agreement contains
specific non-solicitation/non-servicing and protection of confidential
information covenants.  Rosenberg undertakes and agrees to continue to abide by
the terms set forth in the Agreement at Section 8(a) and 8(b).  Rosenberg agrees
that MDC shall continue to be entitled to enforce the remedies contained in
Section 8(c), 8(d) and 8(f) in the event of a breach by Rosenberg.
 
11.           Rosenberg acknowledges and agrees that he remains bound by the
terms contained in Section 9 of the Agreement (Intellectual Property).
 
12.           Rosenberg agrees and undertakes to resign as an officer and/or
director of MDC and any other companies to which he has been appointed either as
an officer and/or director. By the execution of these Minutes of Settlement,
Rosenberg acknowledges that he shall have so resigned and agrees to cooperate in
executing the required documents.
 
 
- Page 3 -

--------------------------------------------------------------------------------

 
 
13.           Rosenberg agrees not, either directly or indirectly, publish or
disclose the contents of this agreement or any terms thereof, in any manner
whether in writing or orally, to any individual or entity (except for any one
from whom Rosenberg obtains professional advice regarding this agreement or to
family members or as required by a court or regulatory authority) directly or
indirectly, whether individually or by or through any agent, representative,
attorney or other person.
 
14.           The parties agree that this agreement may not be used as evidence
by either of them in any action or proceeding except one in which one of the
parties alleges a breach of this agreement or as required by a court.
 
15.           In consideration for the payments and other promises contained in
this agreement, Rosenberg agrees to execute the attached full and final Release.
 
16.           This agreement and the terms hereof supersede and replace all
prior discussions and/or agreements made between the parties, whether oral or
written, and shall constitute the entire agreement between the parties with
respect to all matters contemplated by this agreement and the parties hereto do
not rely upon or regard as material, any representations or writings whatsoever
not incorporated into and made a part of this agreement.  This agreement shall
not be amended, altered or modified except in writing signed by the parties.
 
THIS AGREEMENT may be executed in counterparts, all of which together shall
constitute a single, original instrument.
 
HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS AGREEMENT, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT AND
RELEASE AS OF THE DAY AND YEAR FIRST WRITTEN BELOW.
 
DATED this ____ day of September, 2009.
 

  [paren.jpg]
MDC Partners Inc.
Per:
 
Name:
Title:
I have the authority to bind the corporation




     
Witness
 
 Graham Lawrence Rosenberg

 
 
- Page 4 -

--------------------------------------------------------------------------------

 
 
 
RELEASE AND INDEMNITY
 
 
IN CONSIDERATION of entering into the Minutes of Settlement and
Release attached, included in the other good and valuable consideration, the
sufficiency of which is hereby acknowledged, I GRAHAM LAWRENCE ROSENBERG, for
myself, my heirs, executors, administrators and assigns, hereby release and
forever discharge MDC PARTNERS INC. and its parent, subsidiaries, affiliates,
unincorporated divisions, predecessors, successors and assigns, and all of their
past and present officers, directors, representatives, agents, shareholders and
employees (collectively the "Releasees") from any and all claims, demands,
causes of action, fees and liabilities of any kind whatsoever, whether known or
unknown, which I ever had, now have or may have hereafter against any of them,
by reason of any actual or alleged act, omission, transaction, practice,
conduct, occurrence or other matter whatsoever up to and including the date on
which this agreement becomes effective, arising out of my employment with the
Releasees or the termination of that employment except for the enforcement of
the attached Minutes of Settlement and Release.  Without limiting the generality
of the foregoing, this instrument shall release the Releasees from any claim
arising out of or in any way relating to my employment or the cessation thereof,
including but not limited to all claims that could have been raised under the
Employment Standards Act of Ontario, 2000 as amended, the Human Rights Code of
Ontario, as amended, Workplace Safety and Insurance Act, Occupational Health and
Safety Act, including but not limited to any claim for commissions, vacation
pay, overtime pay, health benefits, RSUs, bonuses, payment under any bonus or
other compensation plan and any other compensation of any kind whatsoever under
any federal or provincial law, by statute, regulation, contract or tort law, or
and that I have not been subjected to any unequal treatment contrary to the
Ontario Human Rights Code.  Notwithstanding the forgoing, nothing herein
releases the Releasees from any obligations to indemnify Rosenberg from any
third party claims as a former officer, director and employee, as provided for
in the insurance coverage, nor from any liability set out in the Option Letter.
 
 
AND FOR THE SAID CONSIDERATION I further agree not to make any claim or demand
or commence, maintain or prosecute any action, cause or proceeding for damages,
compensation, loss or any relief whatsoever against the said Releasees in
respect of any cause, matter or thing whatsoever arising out of or in
consequence of my employment or the termination of my employment with the
Releasees.  I further agree that this Release shall operate conclusively as an
estoppel in the event of any such claim, action or proceeding and may be pleaded
accordingly.
 
 
- Page 5 -

--------------------------------------------------------------------------------

 
 
 
AND FOR THIS CONSIDERATION I further agree to indemnify and save harmless the
Releasees from any and all claims or demands under the Income Tax Act of Canada
and/or the Income Tax Act of the Province of Ontario and/or under the Employment
Insurance Act of Canada, in respect of any failure on the part of the Releasees
to withhold income tax and/or any amounts previously paid to me by Social
Development Canada on account of employment insurance benefits received from the
said consideration any interest or penalties relating to same, and further, to
indemnify the Releasees for any costs or expenses it may incur in defending such
claims or demands.
 
 
NOTWITHSTANDING THE FOREGOING, this Release shall not apply to any actions,
causes of action, claims and demands which I may have relating to the failure or
the refusal of the Releasees to comply with the terms of settlement as agreed
upon.
 
 
AND I HEREBY DECLARE that I fully understand the terms of this settlement and
have received or was afforded the opportunity to receive independent legal
advice prior to executing this document and that I voluntarily accept the
consideration offered for the purpose of making full and final compromise and
settlement of all claims as aforesaid.
 
 
AND I HEREBY AGREE AND UNDERTAKE to resign as an officer and/or director from
any companies referred to above and shall execute any documentation required for
such purpose.
 
 
IT IS UNDERSTOOD AND AGREED that I hereby undertake and agree not to disclose
the facts of this settlement or agreement or the terms thereof to any third
party without the written consent of the Releasees, except persons from whom I
receive professional advice, my immediate family or as required by law.  I also
hereby undertake and agree that I will not make any disparaging remarks against
the Releasees.
 
 
- Page 6 -

--------------------------------------------------------------------------------

 
 
 
THIS RELEASE AND INDEMNITY shall be deemed to have been made in and shall be
construed in accordance with the laws of the Province of Ontario.
 
 
THIS RELEASE AND INDEMNITY shall enure to the benefit of and be binding upon the
undersigned, the Releasees and their respective heirs, executors,
administrators, legal personal representatives, successors and assigns.
 
 
IT IS UNDERSTOOD AND AGREED that the giving of the aforesaid consideration is
deemed to be no admission whatsoever of liability on the part of the Releasees.
 
 
IN WITNESS WHEREOF I have hereunto set my hand and seal at _________ this ___
day of _________, 2009.
 


SIGNED, SEALED AND DELIVERED
in the presence of
                 
 
   
 
 
Witness
   
Graham Lawrence Rosenberg
 

 
 
- Page 7 -

--------------------------------------------------------------------------------

 